Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1690
                       Lower Tribunal No. F17-7072
                          ________________


                       Jonathan Matthew Aledda,
                              Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.


     Schwartzreich & Associates, and Eric T. Schwartzreich (Fort
Lauderdale); Bruno & Schoenthal PA, and Anthony J. Bruno II (Fort
Lauderdale), for appellant.

      Ashley Moody, Attorney General, and Jennifer A. Davis, Assistant
Attorney General, for appellee.


Before SCALES, HENDON and MILLER, JJ.

     SCALES, J.
      Jonathan Matthew Aledda appeals his conviction for misdemeanor

culpable negligence. We reverse and remand for a new trial because the trial

court erred by refusing to allow Officer Aledda’s SWAT commander,

Assistant Police Chief Angel Rivera, to testify about the training Aledda

received as to SWAT (special weapons and tactics) policy and procedures

for a hostage rescue.

      I. Facts

      On the day of the incident, July 18, 2016, Aledda was a four-year

veteran of the City of North Miami, Florida, police department. He was a

certified SWAT officer. At approximately 5 p.m. on that day, Aledda

responded to a dispatch call about a man with a gun at the intersection of

NE 127th Street and 14th Avenue. Aledda was one of thirteen North Miami

police officers (ten at the scene, three on the perimeter) who responded to

the call. Sitting in that intersection was Arnaldo Rios-Soto, a man with severe

developmental disabilities. He had just run from his nearby group home

carrying a silver toy truck in his hand. His caretaker, Charles Kinsey, had

followed him to the intersection. Kinsey stood over Rios-Soto and directed

traffic around him.

      The first two officers to arrive were Officers Crespo and Bernadeau.

They retrieved their rifles but kept their distance. Kinsey raised his hands in



                                      2
the air and told the officers that Rios-Soto was holding a toy. Eventually, on

Officer Crespo’s command, Kinsey joined Rios-Soto on the ground where

Kinsey alternately sat up and lay prone. Throughout, Rios-Soto rocked back

and forth and played with the toy truck.

      Additional officers arrived, including Aledda, and took up positions in

various locations around the scene. Each officer testified at trial about what

he or she saw. They described their different perceptions, from different

distances and angles, of Rios-Soto and what Rios-Soto held in his hand.

Radio dispatches were not definitive as to whether Rios-Soto had a gun, and

there was testimony about intermittent radio malfunction.

      When Aledda arrived at the scene, he took his assault rifle from the

trunk of his car and, asking other officers to “cover” him, maneuvered himself

to within 152 feet of Rios-Soto and Kinsey. The officer closest to Aledda,

Officer Warren, told Aledda that the object in Rios-Soto’s hand looked like a

gun but he was not certain. Over the radio, Aledda heard another officer,

Commander Hollant, say that it looked like Rios-Soto was loading a gun.

This comment confirmed Aledda’s own perception that Rios-Soto had a gun.

Aledda believed that he was observing a hostage situation, and that Rios-

Soto was armed with a gun and was holding Kinsey hostage.




                                      3
      Aledda advised dispatch that he had a clear shot and sought

supervisor advice as to whether to fire. Aledda did not receive a response to

his radio inquiry. In its sentencing order, the trial court summarized the radio

broadcasts this way: “Before Officer Aledda fired his rifle, the information

broadcast over the police radio was that there was a report of a gun, that it

looked like a gun, that it appeared as if Arnaldo Rios-Soto was loading his

weapon, that the other subject [Kinsey] said it was not a gun and from a

visual an officer [Bernadeau] said it did not appear to be a gun.” Officer

Bernadeau made this remark right after Aledda said he had a clear shot, but

Aledda apparently did not hear Bernadeau.

      Aledda watched Rios-Soto’s rocking movements, his holding the

object in his hand, and his angry demeanor. He saw Rios-Soto raise the

object toward the closest officer, Crespo, then swing the object toward

Kinsey. Believing the object was a gun and Kinsey was in imminent danger

of being shot, Aledda fired three shots at Rios-Soto. He missed. One shot hit

Kinsey in the right hip. No other police officer fired a weapon.

      II. Procedural History

      The State charged Aledda with two felony counts of attempted

manslaughter with a deadly weapon, one misdemeanor count of culpable

negligence for inflicting injury upon Kinsey, and one misdemeanor count of



                                       4
culpable negligence for endangering Rios-Soto. At a first trial in March 2019,

the jury acquitted Aledda of culpable negligence as to Rios-Soto, but could

not reach a verdict on the remaining counts, resulting in a hung jury and a

mistrial.

      In June 2019, Aledda stood for a second trial on the three remaining

counts. During this second trial, Aledda sought to introduce testimony by

Assistant Police Chief Rivera as to Aledda’s SWAT training. Rivera had

trained Aledda. The State objected. The trial court requested a defense

proffer of the intended witness testimony. Aledda’s counsel provided the

following proffer: “There’re three criteria when firing in a hostage situation.

The police officer reasonably believes that the subject has a hostage. . . .

[T]he subject indicates through words or actions he may do harm to the

hostage. . . . [T]the officer has a reasonable belief that [the subject] has the

means and the ability to carry out the threat.” The trial court sustained the

State’s objection, concerned about possible jury confusion if presented with

a standard seemingly different from the one contained in the jury instructions

for the charged crimes.

      Ultimately, the jury acquitted Aledda on the two attempted

manslaughter counts but convicted him of misdemeanor culpable negligence




                                       5
as to Kinsey. The trial court sentenced Aledda to one year of probation (with

special conditions). This appeal timely followed.

      III. Analysis

      While Aledda makes several arguments on appeal, we find that one –

the trial court’s refusal to allow Rivera to testify as to Aledda’s SWAT training

regarding hostage procedures – has merit and requires us to reverse

Aledda’s conviction for the crime of culpable negligence.

      A. The crime of “culpable negligence”

      Our analysis begins with dissecting the culpable negligence charge at

issue. Section 784.05(2) of the Florida Statutes (2016) provides, in relevant

part, as follows: “Whoever, through culpable negligence, inflicts actual

personal injury on another commits a misdemeanor of the first

degree.” While the term “culpable negligence” is not statutorily defined,

Florida’s standard criminal jury instruction 8.9, which was given to the jury,

provides the following definition of “culpable negligence”:

      I will now define “culpable negligence” for you. Each of us has a
      duty to act reasonably toward others. If there is a violation of that
      duty, without any conscious intention to harm, that violation is
      negligence. But culpable negligence is more than a failure to use
      ordinary care for others. In order for negligence to be culpable, it
      must be gross and flagrant. Culpable negligence is a course of
      conduct showing reckless disregard for human life, or for the
      safety of persons exposed to its dangerous effects, or such an
      entire want of care as to raise a presumption of a conscious
      indifference to consequences, or which shows wantonness or


                                       6
      recklessness, or a grossly careless disregard for the safety and
      welfare of the public, or shows such an indifference to the rights
      of others as is equivalent to an intentional violation of such rights.


      There is no uniform schedule of specific acts that constitute culpable

negligence. Rather, “[c]ulpable negligence is the omission to do something

which a reasonable, prudent and cautious man would do, or the doing of

something which such a man would not do under the circumstances

surrounding the particular case.” Russ v. State, 191 So. 296, 298 (Fla. 1939)

(emphasis added). While, at first blush, Russ’s culpable negligence definition

may look somewhat similar to the textbook tort definition of “negligence,” the

degree of negligence required to sustain a conviction for the crime of

culpable negligence is significantly higher than that necessary to sustain a

recovery of compensatory damages in a tort case. State v. Greene, 348 So.

2d 3, 4 (Fla. 1977). Indeed, as Russ instructs, a culpably negligent defendant

must have engaged in a degree of negligence “at least as high as that

required for the imposition of punitive damages in a civil action.” Russ, 191

So. at 298. Therefore, to sustain a conviction for the crime of culpable

negligence, the State must establish that the defendant acted with “a gross

and flagrant character, evincing reckless disregard for human life” or an

“entire want of care which would raise the presumption of indifference to

consequences; or such wantonness or recklessness or grossly careless


                                        7
disregard of the safety and welfare of the public, or that reckless indifference

to the rights of others, which is equivalent to an intentional violation of them.”

Id. As Russ also instructs, though, the defendant’s conduct is not viewed in

a vacuum, but rather, through the prism of “the circumstances surrounding

the particular case.” Id.

      In practical terms, when prosecuting a criminal culpable negligence

case, the State generally presents evidence of the defendant’s conduct and

the jury, drawing from its collective experience, decides whether such

conduct warrants a criminal conviction. See Pitts v. State, 473 So. 2d 1370,

1372 (Fla. 1st DCA 1985) (“The dividing line between the lack of care

required for proof of vehicular homicide by reckless operation of a motor

vehicle . . . and careless driving . . . is obviously hard to draw . . . . [W]e hold

that the assessment of the defendant’s actions was properly left to the

jury.”). We agree with the State that, when asked to determine whether a

defendant’s conduct constitutes criminal culpable negligence, the jury

employs an objective, rather than a subjective, standard, i.e., the jury must

decide what a reasonable person would do “under the circumstances

surrounding the particular case.” Russ, 191 So. at 298. In many culpable

negligence cases, a jury is able to determine what a reasonable person

would do because the circumstances surrounding the case are not so foreign



                                         8
to it as to warrant the introduction of evidence regarding how a defendant is

trained to respond to particular circumstances. Indeed, almost by definition,

many culpable negligence cases – where the State must prove that the lay

defendant acted with a wanton or reckless disregard for the public – do not

involve a trained professional charged with failing to exercise that degree of

skill, care or judgment as is ordinary and reasonable for one engaged in the

given profession. Here, though, such a scenario is presented. The training

undertaken by the professional would be relevant for the jury to consider in

determining how and why the professional assessed and responded to the

situation, and whether, under the circumstances surrounding the particular

case, such assessment and response was objectively reasonable.

      B. The culpable negligence charge against Aledda and Aledda’s theory
      of defense


      In this case, Aledda, within the course and scope of his employment

as a police officer, was called to a scene of presumed criminal activity. The

State alleged that Aledda’s assessment of the circumstances, and his

response thereto, constituted such recklessness as to inculpate Aledda.

Aledda asserts that his assessment of, and response to, those

circumstances were dictated by his specific training. This, however, is not a

commonplace culpable negligence case. There was no contention that



                                      9
Aledda was acting outside the scope of his employment as a law

enforcement officer. Instead, the State alleged that Aledda’s action in firing

his weapon grossly departed from what was ordinary and reasonable for a

law enforcement officer confronting such circumstances. While a jury may

rely   generally   upon   its   collective   experience   in   assessing   the

reasonableness of a defendant’s conduct, in this instance, Aledda

contended that the degree of skill, care, judgment, and training he was

required to exercise could not easily be measured by laypersons. Indeed,

Aledda’s theory of defense was that his assessment of the situation, and his

resulting actions, were based upon and consistent with his training as a

SWAT officer, and that he was acting to protect, rather than to evince a

reckless disregard for, human life.

       While the State was allowed to present evidence as to how other

officers on the scene responded to the situation, and how “shocked” those

officers were that Aledda fired his weapon, the trial court’s challenged

evidentiary ruling precluded Aledda from presenting a key ingredient of his

defense. Under the facts and circumstances of this case, we conclude that

precluding Rivera’s testimony constituted reversible error, and that Aledda

should be afforded a new trial. Sluyter v. State, 941 So. 2d 1178, 1180 (Fla.

2d DCA 2006) (“A party is entitled to present evidence upon the facts that



                                       10
are relevant to his theory of the case, so long as that theory has support in

the law.” (quoting Zamora v. State, 361 So. 2d 776, 779 (Fla. 3d DCA

1978))).

      C. Distinguishing Pitts and Lozano

      The State argues that two cases – Pitts v. State, 473 So. 2d 1370 (Fla.

1st DCA 1985) and Lozano v. State, 584 So. 2d 19 (Fla. 3d DCA 1991) –

compel affirmance. From the record, it appears that the trial court, at least in

part, premised its challenged evidentiary ruling on these cases. While both

of these cases involve an on-duty police officer being criminally charged for

the officer’s conduct in the line of duty, both cases are dispositively

distinguishable from our case.

      1. The Pitts case

      In Pitts, an Alachua County sheriff’s deputy (Carl Michael Pitts)

responded to a fellow officer’s request for backup at the scene of a possible

burglary. On his way there, Pitts failed to inform dispatch that he was

traveling to the scene with his blue lights and siren on. As Pitts approached

the scene, he turned off the siren so as not to call attention to his arrival. As

he passed a car in a no-passing zone, Pitts collided with an oncoming car

and killed its driver. Pitts, 473 So. 2d at 1372. Pitts was charged with

vehicular homicide. At his trial, the State was permitted, over objection, to



                                       11
introduce excerpts from a Sheriff’s Office manual that required a police

officer to notify dispatch, as Pitts had failed to do, if an officer was responding

with his blue lights and siren on. Id. at 1373.

      The First District reversed Pitts’s conviction, concluding that the trial

court erred in allowing the State to introduce excerpts from the departmental

manual. Id. at 1373-74. The Court opined that the excerpts lacked any

probative value for two reasons: (i) there was no evidence linking how the

officer’s failure to comply with the policy caused the accident; and (ii) the

excerpts “introduced a false standard in the measure of reckless driving.” Id.

at 1374. The Pitts court concluded that the excerpts were irrelevant to show

whether Pitts had violated the criminal statute with which Pitts had been

charged. Id.

       2. The Lozano case

      In Lozano, a City of Miami police officer (William Lozano) heard the

siren and saw the flashing emergency lights of an approaching police vehicle

in pursuit of a motorcycle for a traffic violation. Lozano shot and killed the

motorcycle operator, and the motorcycle passenger died in the resulting

crash. Lozano was charged with two counts of manslaughter. Lozano, 584

So. 2d at 20-21. At Lozano’s trial, the State was permitted, over objection, to

introduce testimony regarding police department policies that tended to



                                        12
show Lozano’s actions were violative of such policies. Specifically, the

policies introduced to the jury imposed upon officers a duty to seek a place

of safety and retreat from danger and proscribed the use of a firearm against

a moving vehicle. Id. at 21, 24.

      Citing Pitts, we reversed Lozano’s conviction, concluding somewhat

summarily that “the rule regarding the admissibility of custom in civil cases

is not applicable in a criminal case.” Id. at 24.

      3. Distinguishing Pitts and Lozano

      The Pitts and Lozano courts overturned convictions of police officers

who had been charged with vehicular homicide (Pitts) and manslaughter

(Lozano) for actions undertaken by the defendant officers while in the line of

duty. The trial courts in both cases had allowed the State to introduce policy

manuals to show that the officers’ conduct was violative of department

policies. In rather unremarkable holdings, the appellate courts concluded

that it was error to allow the State to introduce such evidence, because the

relevant inquiry in criminal cases is whether the State has proven a violation

of a statute, not whether a defendant has violated a custom or policy. Two

important factors, though, distinguish these cases from the instant case.

      First, in this case, it was Aledda, and not the State, who proffered the

testimony. This is an important distinction because of the relative burdens of



                                       13
the parties. The State’s burden in a criminal prosecution is to prove that the

defendant violated every element of the charged criminal statute. Dausch v.

State, 141 So. 3d 513, 517 (Fla. 2014). The Pitts court, and, to a lesser

extent, the Lozano court, concluded that introduction of excerpts from

department manuals confused the jury by suggesting the State had to meet

a different burden. Pitts, 473 So. 2d at 1373-74; Lozano, 584 So. 2d at 24

n.8, 9. Unlike in Pitts and Lozano – where the introduction of the policy

manuals’ excerpts allowed the jury to convict Pitts and Lozano criminally for

violation of the policies – Aledda sought to introduce Rivera’s testimony to

establish how Aledda was trained as a SWAT officer to assess and respond

to the situation presented in this case. This evidence certainly was relevant

to assist the jury in its determination of whether that assessment and

response by Aledda constituted a “course of conduct showing reckless

disregard for human life, or for the safety of persons exposed to its

dangerous effects, or such an entire want of care as to raise a presumption

of a conscious indifference to consequences.” Fla. Std. J. Inst. (Crim.) 8.9.

      How Aledda was trained, and the extent to which his actions were

consistent with his training, directly relate to whether Aledda properly or

negligently responded to the circumstances with which he was confronted.

Such was not the case in Pitts, where the State established no nexus



                                     14
between the policy provision introduced to the jury (a requirement that

dispatch be notified when responding to a call with lights and siren on) and

the crime for which Pitts was charged (vehicular homicide). While the

department policies introduced in Lozano might have had a greater nexus to

the crimes with which Lozano was charged, this Court was understandably

concerned that introduction of the policies might have allowed the jury to

convict Lozano for failure to follow department policies, rather than for

violation of the criminal statutes with which he was charged.

     Aledda did not offer the testimony regarding his training to establish a

standard different from one created by the criminal statute; he offered the

testimony to show how he was trained to react to the precise situation with

which he was confronted. Thus, the introduction of Rivera’s testimony

regarding Aledda’s training would assist – rather than confuse – the jury in

determining whether Aledda’s response to the circumstances he

encountered was criminally negligent.

     Second, the evidence sought to be introduced by Aledda is not the

same as the evidence excluded in Pitts and Lozano. The trial courts in both

Pitts and Lozano allowed the State to present testimony relating to specific

regulations contained in department manuals. Pitts, 473 So. 2d at 1373;

Lozano, 584 So. 2d at 24. The Pitts court characterized this evidence as “a



                                     15
standard promulgated by some unknown person in the Sheriff’s Office.” Pitts,

473 So. 2d at 1374. Obviously, the defendants in Pitts and Lozano could not

cross-examine regulations contained in policy manuals. Aledda did not seek

to introduce regulations contained in a department manual. Rather, Aledda

sought to introduce live testimony of the SWAT commander who trained

Aledda on how to respond to the specific situation Aledda faced at the scene.

Rivera would have been subject to cross-examination, allowing the State to

clarify any issues arising from Aledda’s direct examination of Rivera and to

explore any biases relevant to Rivera’s testimony.

     IV. Conclusion

     We conclude that the trial court erred by not allowing Aledda – charged

by the State with culpable negligence for his assessment of and response to

a crime scene – to introduce testimony regarding how Aledda was trained to

assess and respond in such circumstances.

     Reversed and remanded for a new trial.




                                     16